Citation Nr: 1029519	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-06 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from October 
1985 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Regional 
Office (RO) in Nashville, Tennessee, which denied the Veteran's 
claim of service connection for hepatitis C.  In September 2008, 
jurisdiction of the Veteran's claims file was transferred to the 
RO in Cleveland, Ohio.  

The Board notes that, in March 2007, the Veteran submitted a 
statement that his hepatitis C is due to treatment received at a 
VA facility.  It appears the Veteran is seeking to file a claim 
for service connection for hepatitis C under the provisions of 38 
U.S.C. § 1151.  As such, this issue is REFERRED to the RO for its 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2).


FINDING OF FACT

The Veteran's current diagnosis of hepatitis C is not shown to be 
due to a disease or injury in service or to any incident of his 
military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in May 2005.  That letter advised the Veteran of the 
information necessary to substantiate his claim, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  Notice of the degree of disability 
and effective dates of Dingess was not provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be assigned 
are rendered moot, and no further notice is needed.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  See also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other grounds 
sub nom. Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (U.S. 2009).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of  the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board notes that an examination was not performed to assess 
the Veteran's service connection claim for hepatitis C.  However, 
the Board finds that an examination is not warranted with respect 
to this claim.  While the medical records show that the Veteran 
has hepatitis C, he has not submitted any evidence showing the 
occurrence of an in-service event, injury, or disease that would 
support service incurrence of his hepatitis C, such as a blood 
transfusion.  Thus, because there is no evidence of an in-service 
disease, injury, or event which would entitle the Veteran to 
service connection for hepatitis C under VA law, and no 
indication that the Veteran's hepatitis C may otherwise be 
related to service, the Board finds that a VA examination is not 
warranted to decide this claim. 

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Service Connection

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).
In order to establish service connection for the claimed disorder 
on a direct basis, there must be probative evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Veteran was diagnosed with hepatitis C in October 2003 and he 
contends he has only received treatment at VA medical facilities 
for all medical services.  The Veteran is alleging that his 
current diagnosis of hepatitis C is the result of a blood 
transfusion which occurred during a surgery for carpal tunnel 
release during his active service at Fort Gordon, Georgia, in 
July 1986.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

Service treatment records indicate the Veteran was provided 
medical evaluations both at entrance to and separation from 
service, both of which are silent as to any treatment or 
diagnosis of hepatitis C.  

The Board notes that the Veteran's carpal tunnel surgery took 
place in July 1986. Related records show there was minimal blood 
loss.  There is no indication that a blood transfusion was 
ordered or required.  Post-surgical records indicate there were 
no complications.  (See July 21, 1986 treatment record).

In short, the records are devoid of any findings consistent with 
in-service incurrence of hepatitis C due to a blood transfusion.  
As such, the Board finds the Veteran did not suffer from 
hepatitis C in active service.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The Board concludes it has not.

There is no evidence of record to indicate the Veteran was 
diagnosed with hepatitis C until a VA record dated October 2003.  
As such, the Board observes hepatitis C manifested approximately 
17 years following the Veteran's separation from active service.  
The Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein the 
veteran has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  
Further, there is no competent medical opinion or evidence to 
suggest that his current hepatitis C is etiologically related to 
his active service.

In sum, the Board finds that there is no evidence of hepatitis C 
during active service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's current diagnosis of 
hepatitis C and service to include his in-service surgery.  The 
Board finds that the preponderance of the evidence is against the 
Veteran's claim.  The Veteran has produced no competent medical 
evidence or a medical opinion in support of his claim that his 
hepatitis C is the result of a blood transfusion which occurred 
during surgery in 1986 or has any other etiological relationship 
to his active service.  The medical evidence from the Veteran's 
in-service carpal tunnel surgery does not reflect that he 
received a blood transfusion.  In addition, the length of time 
between the Veteran's separation from active service and first 
diagnosis of hepatitis C weigh against the Veteran's claim.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, and the claim for service 
connection for hepatitis C is denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for hepatitis C is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


